Case 20-11810-amc           Doc 47   Filed 01/31/21 Entered 01/31/21 11:38:36           Desc Main
                                     Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION


IN RE:
JUSTINA ROONAN
           Debtor

JUSTINEA ROONAN
            Movant

            v.                                        CASE NO. 20-11810-amc

                                                      CHAPTER 13
THE BANK OF NEW YORK MELLON
F/K/A THE BANK OF NEW YORK AS
TRUSTEE FOR CENDANT MORTGAGE
PASS-THROUGH CERTIFICATES
SERIES 2000-B
            Respondent




 RESPONSE OF THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW
     YORK AS TRUSTEE FOR CENDANT MORTGAGE PASS-THROUGH
   CERTIFICATES SERIES 2000-B TO DEBTOR'S MOTION TO RECONSIDER
               ORDER MODIFYING AUTOMATIC STAY


       Respondent, THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW
 YORK AS TRUSTEE FOR CENDANT MORTGAGE PASS-THROUGH CERTIFICATES
 SERIES 2000-B, by and through its attorneys, Brock and Scott, PLLC, hereby responds to
 Debtor's Motion to Reconsider Order Modifying Automatic Stay and in support thereof,
 avers as follows:

       1.        Admitted.
       2.        Admitted
       3.        Admitted in part. Denied in Part. It is admitted that Respondent filed a Motion
for Relief from the Automatic Stay. It is denied that it was filed on November 13, 2020. In
fact the MFR was filed on November 6, 2020.
Case 20-11810-amc              Doc 47          Filed 01/31/21 Entered 01/31/21 11:38:36                    Desc Main
                                               Document     Page 2 of 3



        4.          Admitted
        5.          Admitted.
        6.          Denied. By way of further answer, Respondent is without knowledge or
information to respond to this averment. Strict proof is demanded at trial.
        7.          Admitted.
        8.          Admitted. By way of further answer, the Debtor is not post-petition current on
this loan. The last payment received was on June 26, 2020. Below is the debtor’s payment
history:
Post-Petition Due    Date Received         Amount Received     Amount Applied Suspense Application    Suspense Balance
                               4/22/2020   $       1,411.13                   $           1,411.13    $       1,411.13
            4/1/2020           4/23/2020                       $     1,411.13 $          (1,411.13)   $            -
                               5/14/2020   $        1,411.13                  $           1,411.13    $       1,411.13
            5/1/2020           5/15/2020                       $     1,411.13 $          (1,411.13)   $            -
                               6/25/2020   $        1,411.13                  $           1,411.13    $       1,411.13
            6/1/2020           6/26/2020                       $     1,411.13 $          (1,411.13)   $            -




        The Debtor currently owes July 1, 2020 – January 1, 2021 at $1,411.13 for each
payment for a total delinquency of $9,877.91. This amount does not include the fees and
costs incurred and listed on Notices of Postpetition Mortgage Fees Expenses and Charges
filed on June 23, 2020 listing $1,200.00 and October 1, 2020 $650.00 and the fees and costs
incurred for the Motion for Relief $1,231.00 and this Response $500.00. The Total Fees
incurred post-petition is currently $3,581.00 plus the missing payments of $9,877.91 for a
total delinquency of $13,458.91. It is Respondent’s contention that in order for the Stay to
be reimposed this amount will need to paid or dealt with by the Debtor.
        WHEREFORE, Respondent, THE BANK OF NEW YORK MELLON F/K/A THE
 BANK OF NEW YORK AS TRUSTEE FOR CENDANT MORTGAGE PASS-THROUGH
 CERTIFICATES SERIES 2000-B respectfully requests that this Honorable Court deny
 debtor's Motion to Reconsider Order Modifying Automatic Stay.
        .

Dated: 01/28/2021                                                 /s/ Andrew Spivack
                                                                  Andrew Spivack, Esquire Bar No. 84439
                                                                  Attorney for Creditor
                                                                  BROCK & SCOTT, PLLC
                                                                  610 Old York Road, Ste 200
                                                                  Jenkintown, PA 19046
                                                                  Phone Number: 844-856-6646 Ext 3017
Case 20-11810-amc   Doc 47   Filed 01/31/21 Entered 01/31/21 11:38:36   Desc Main
                             Document     Page 3 of 3



                                           Fax Number: 704-369-0760
                                           Email: PABKR@brockandscott.com
